Citation Nr: 1733359	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  12-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In January 2014, the Veteran testified at a Videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and the Board is satisfied that the hearing obligations set forth at 38 C.F.R. § 3.103  (c)(2) have been met.

In November 2014 the Board remanded the claim for additional evidentiary development.  The Board finds that the Agency of Original Jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  


FINDING OF FACT

There is no evidence of bilateral pes planus in service and no competent medical evidence linking the Veteran's current pes planus with his period of service to include his Gulf War service.  


CONCLUSION OF LAW

Service connection for bilateral pes planus is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Analysis

The Veteran contends that his pes planus is related to his military service.  Specifically, during the January 2014 Board hearing, the Veteran has testified that he initially had problems with his feet during basic training and then again while in Korea, while training with combat boots.  He testified that after physical training runs, his left foot would swell sometimes.  He also testified that he was given inserts during service which started at the back of his heel and stopped in the middle of his foot.  He testified that he would have to have his left boot stretched to accommodate his foot.  The Veteran also testified that he was treated for left leg/ankle problems in service which were related to his foot problems and that he was treated for pes planus immediately following his military service.  In a March 2006 statement the Veteran related that a physician found that he had flat feet in August 2003 and that this also caused his knees and ankles to hurt. 

The Veteran's service treatment records are negative for findings related to pes planus.  Significantly, a March 1999 VA examination (which was conducted just five months prior to the Veteran's discharge from military service) shows that the Veteran had normal arches of the feet as well as good weight-bearing alignment of the Achilles tendon.  However, service treatment records do show complaints of left foot pain.  Specifically, a June 1991 record shows complaints of left foot pain but a May 1991 X-ray of the left foot was normal.  Service treatment records also show that the Veteran injured his left leg/ankle prior to service and complained of left leg/ankle pain on several occasions during service.  The in-service March 1999 VA examination notes an assessment of healed fracture of distal left tibia.  

Post-service VA treatment records show that the Veteran was first diagnosed with bilateral pes planus in August 2003 and the Veteran submitted an initial claim for service connection for pes planus in March 2006.  

The Veteran was afforded a VA examination in November 2012 wherein the examiner noted that the Veteran was not diagnosed with pes planus during service and opined that the Veteran's pes planus was not related to environmental exposures due to his Southwest Asia service.  However, the examiner did not address whether the Veteran's current bilateral pes planus was caused by service, other than due to environmental exposures in Southwest Asia.  As such, pursuant to the November 2014 Board remand, the Veteran was afforded a second VA examination in February 2015.  

The February 2015 VA examiner continued the pes planus diagnosis, noting an onset of August 2003.  The examiner also noted all of the pertinent service and post-service treatment records pertaining to the feet.  The February 2015 VA examiner noted that his review of the claims file verified the November 2012 VA examiner's previous determination of a lack of medical evidence of pes planus in either foot during the Veteran's military service.  The February 2015 VA examiner noted that the Veteran's diagnosis of bilateral pes planus in August 2003 (four years after the Veteran's discharge from military service) was made by an allopathic physician but a podiatric referral note in September 2003 contained neither physical examination nor radiographic evidence to support a diagnosis.  The diagnosis, however, continued to be iterated in subsequent 2003 notes by the same allopathic physician as well as 2005 VA "problem list" notes.  An April 2014 podiatry note shows "maintenance of longitudinal arch b/l" and the February 2015 VA examination showed minimal right medial arch pes planus only on weight-bearing.  Non-weight bearing X-rays, both in 2014 and 2015, show no loss of arch but depict mild loss of arch on weight-bearing views.  Thus, the examiner concluded that the Veteran had mild bilateral pes planus on weight-bearing and that the first diagnosis of pes planus appeared in 2003.  Taking all available information into consideration, it could not logically be extrapolated or concluded that the Veteran had pes planus during his military service.  Insofar as the in-service knee/ankle complaints, service treatment records show left leg pain at a site of a pre-existing fracture but there was no compelling link between this condition and pes planus.  Also, the Veteran has a left mid-lateral metatarsal osteotic protuberance but there was no compelling link between this condition and the Veteran's pes planus.         

Initially, the Board notes that pes planus is not included as a chronic condition under 38 C.F.R. § 3.309(a).  As such, presumptive service connection on the basis of continuity of symptomatology is not warranted for pes planus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

With regard to the Persian Gulf presumption, there is no probative evidence of record establishing a chronic disability pattern for pes planus from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The November 2012 VA examiner, in particular, specifically diagnosed pes planus and stated there was no clinical evidence of a chronic, undiagnosed illness due to the Veteran's reported symptoms.
	
The claim is also denied on a direct basis.  First, there is no evidence of pes planus in service.  As above, despite complaints of left foot pain, an in-service X-ray of the left foot was normal and a March 1999 in-service VA examination shows normal arches of the feet.  Significantly, there is no record of pes planus until August 2003, approximately 4 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links the Veteran's pes planus to an incident of the Veteran's active military service.  Significantly, while the Veteran contends that his pes planus was incurred during his military service, the February 2015 VA examiner indicated that the Veteran's pes planus was not incurred during his military service and was, instead, incurred approximately four years after the Veteran's discharge from military service.  

In March 2015 correspondence, the Veteran argued that the February 2015 VA examination was inadequate in that the examiner did not ask "all of the important questions that should have been asked in order to give a non bias opinion."  The Veteran also noted that an in-service September 1991 X-ray showed high arches and that this is evidence of in-service pes planus.  Similarly, in a February 2017 Informal Hearing Presentation the Veteran's representative argued that the February 2015 VA opinion is un-supported by the record due to the numerous foot complaints in service.  However, the Board finds that the February 2015 VA opinion is predicated on a review of the record.  Significantly, the February 2015 VA examiner noted all of the pertinent service and post-service treatment records in making his opinion.  Furthermore, while the Veteran contends that an in-service X-ray showing high arches is evidence of pes planus, the Board notes that pes planus is evidence by a lowered arch, not a high arch.  As such, the February 2015 VA opinion is adequate to decide the issue on appeal.    

As to any potential secondary service connection argument, the Veteran is not currently service connected for a disorder of the left leg/ankle.  Furthermore, even if he were, the February 2015 VA examiner opined that there was no link between the Veteran's pes planus and his in-service left leg/ankle complaints.  

While the Veteran has alleged that his pes planus was incurred during his military service, the Board finds that the question regarding the potential relationship between the Veteran's pes planus and any instance of his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of pes planus involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral pes planus.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral pes planus is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


